DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0273078 to Hawwa et al.  
Hawwa et al. discloses a pipe repair device comprising a body (30), fig. 4, a stent (10) configurable in a compressed configuration and an expanded configuration, the stent mounted to the body in the compressed configuration, and a leak detection subsystem comprising at least one sensor, including camera (38), configured to identify a position of a leak in a pipeline, wherein the pipeline repair device is transportable through the pipeline to the leak, and wherein the stent is expandable to the expanded configuration to seal the leak, as recited in claim 11.  The camera comprises an image sensor for visually identifying the leak, wherein fig. 6, indicates data collected from the camera is conveyed to a remote user to visually identify the leak, via computer (42), as recited in claims 12 and 13.  The body further includes lighting (36) to illuminate the interior of the pipeline, as recited in claim 14.  The device includes a locomotion subsystem configured to drive the pipe repair device within the pipeline to the leak, including a plurality of wheels (31) that are configured to engage an inner surface of the pipeline, as recited in claim 18.  

    PNG
    media_image1.png
    186
    352
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    216
    335
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hawwa et al. in view of U.S. 5,117,676 to Chang.
Hawwa et al. discloses the recited structure, including utilizing a camera as a sensing device to detect the location of the leak, and further discloses in paragraph [0026] that the lights and cameras may be replaced by other known interrogating systems such as ultrasonic or infrared monitoring systems, but does not specifically disclose the sensor being an acoustic microphone.  Chang discloses a leak detection device for gas pipelines, including a plurality of acoustic microphones (22A-N) arranged along the extent of the pipeline to be monitored for leaks.  The microphone outputs are analyzed to determine when peaks in the acoustic spectral response occur at predetermined wavelengths, thus declaring that a leak has been detected when such peak or peaks have been detected.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for or provide in addition to the camera of Hawwa et al. acoustic microphones, as suggested by Chang et al. wherein it is known in the art to provide acoustic microphones/piezo-electric or fiber optic detectors within a pipeline in order to detect the presence of leaks within the pipeline. 
                         
    PNG
    media_image3.png
    266
    316
    media_image3.png
    Greyscale

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haawa et al. in view of U.S. 6,966,950 to Winiewicz et al.
Haawa et al. discloses the recited structure, including providing locomotion subsystem/wheels to drive the pipe repair device within the pipeline to the leak, but does not disclose the wheels as being radially repositionable relative to the body.  Winiewicz et al. discloses an apparatus for treating an underground pipeline, fig, 1, including body (20) with a plurality of wheels (28a, b) attached to the body via a plurality of expansion legs (22), which are attached to a compressed gas-powered piston, thereby making the legs adjustable relative to the body.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the connection of the wheels of Hawwa et al. such that the wheels are repositionable relative to the body, as suggested by Winiewicz et al. in order to position the body within various pipeline diameters, and to maintain stability of the body within the pipeline. 
                      
    PNG
    media_image4.png
    272
    312
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 1-10 allowed.
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing pipe repair devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


October 20, 2022
P. F. Brinson